Citation Nr: 0316191	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972 with service in Vietnam from January to 
September 1971.  He also had inactive service in the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that did not reopen the 
veteran's claim of entitlement to service connection for 
PTSD. 

In a February 2000 decision, the Board reopened the veteran's 
claim based on new and material evidence and remanded the 
issue of entitlement to service connection for PTSD in order 
to obtain additional evidence.

The Board notes that the veteran expressed his disagreement 
with an April 2002 rating decision that assigned an initial 
rating of 20 percent for DM.  The RO responded by issuing a 
rating decision in January 2003 that continued the 20 percent 
rating.  The Board notes that a rating decision is not the 
equivalent of a statement of the case (SOC) since a rating 
decision does not contain the law and regulations that are 
found in a SOC.  As the veteran has never been furnished a 
SOC regarding this issue, the Board is obligated to remand 
it.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran was a mechanic (fly boy) door gunner for a 
period of time while in Vietnam, which suggests combat 
exposure.

3.  The veteran's PTSD is due to traumatic events in service.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Through a November 1998 statement of the case and 
supplemental statements of the case dated in May 1999 and 
March 2003, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits sought, the evidence that would substantiate the 
claim, and the evidence that has been considered in 
connection with the appeal. Correspondence dated in March 
2000 notified the veteran of additional evidence that was 
needed to support his claim.  Correspondence dated in June 
2001 specifically informed the veteran of the VCAA and VA's 
duty to assist and notify under the new law.

The Board finds that the aforementioned documents, which are 
herein incorporated by reference, collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been provided ample opportunity to submit such information 
and evidence.  The duty to assist the veteran in obtaining 
evidence to substantiate his claim has been met through VA's 
attempt to obtain service records, Social Security records, 
medical records identified by the veteran, and a VA 
examination.

Factual Background

Service medical records contain no clinical evidence that an 
acquired psychiatric disorder existed in service or that the 
veteran required any clinical counseling as a result of 
psychological trauma.  A separation medical examination did 
not contain any findings of psychiatric abnormalities.  
Personnel records showed that the veteran was in Vietnam from 
January to September 1971, where he served in the 62nd 
Aviation Company (Corps).  His principal duties were listed 
as wheel vehicle mechanic and general vehicle repairman.  By 
order of higher headquarters of the 212th Aviation Battalion, 
he was assigned to temporary duty (TDY) to Airlift Command at 
Marble Mountain on June 7, 1971.

Records obtained from the U. S. Armed Services Center for 
Unit Records Research (USASCRUR) included Operational report 
- Lessons Learned (OR-LL) submitted by the 62nd Aviation 
Company for the time period ending April 30, 1971, and 
extracts from OR-LLs submitted by the 212 Combat Aviation 
Battalion, the higher headquarters of the 62nd Aviation 
Company for the time periods ending April 30, 1971, and 
October 31, 1971.  The OR-LL stated that the unit's area of 
operation included Marble Mountain in Da Nang.  Elements of 
the unit were sent on TDY.  The extracts indicated that the 
Marble Mountain Air Facility sustained a rocket attack on 
April 26, 1971.  The documents also included incidents 
involving aircraft being shot down during the veteran's 
Vietnam tour, but there is no mention of the 62nd Aviation 
Company's involvement.  Reports of individuals who where 
either killed or missing in action were included.

Medical records from the Fayetteville VA Medical Center 
(VAMC) in North Carolina included an undated record (that 
indicates the veteran's age as 30, making the date of the 
record somewhere in 1981 (the veteran was born in 1951)), 
that noted the veteran's symptoms and made reference to post 
stress syndrome.  Records dated from December 1982 to 
February 1989 noted the veteran's involvement in a Vietnam 
group and included symptoms associated with PTSD as well as a 
diagnosis. 

The veteran underwent a VA examination in April 1989.  He 
reported a recent release from a VA hospital in March after 
an overdose.  He complained of poor sleep, flashbacks of 
Vietnam, and nightmares involving people getting killed and 
body parts flying around.  In one dream, he tried to put his 
wife in a body bag.  Other complaints included depression 
anxiety, inappropriate anger, and an inability to get along 
with others.  He reported that while in Vietnam a friend was 
killed while he stood next to him.  The friend's brains flew 
all over the veteran and even into his mouth.  He had several 
suicide attempts and held hundreds of jobs since he was 
separated from service.  He reported that he had been a door 
gunner on a helicopter in service and saw action on an almost 
daily basis.  The impression was PTSD.

Letters from members of the veteran's family that were 
submitted to the VA examiner essentially stated that his 
behavior had changed drastically for the worse since his 
return from Vietnam.  It was their belief that that his 
nightmares, violent displays of temper, and aggression were 
related to service in Vietnam.

A statement from the veteran dated in November 1989 indicated 
that he was subject to constant attacks while at Marble 
Mountain.  In a May 1990 stressor statement, he reported that 
a friend, W.G., who was stationed with him in the 62nd 
Aviation Company, 212th Aviation Battalion, 1st Aviation 
Brigade was killed in either March or April 1991 at Marble 
Mountain.  A Vietnamese woman threw a hand grenade into a 
load of rockets that resulted in the death of his friend and 
several others.  The veteran had to pick up the remains.  He 
was also exposed to constant gunfire when he had to go on 
Huey Helicopters as a door gunner.  Door gunner and perimeter 
security were the only jobs he held in Vietnam.  

An abbreviated medical record dated in May 1989 from the 
Fayetteville VAMC indicated the veteran had a history of 
depression and adjustment reaction.  Progress notes from a 
Vietnam support group note discussions and the veteran's 
participation from July 1989 to March 1990.  

A discharge summary from the Fayetteville VAMC showed the 
veteran was hospitalized in March 1991.  A history indicated 
long-standing alcohol abuse and questionable PTSD with 
complaints of flashbacks, nightmares, insomnia, depressed 
feelings or low self-esteem, and recurrent, intrusive 
thoughts.  The final diagnoses were alcohol abuse and 
dysthymia.

In response to an inquiry by the RO, the National Personnel 
Records Center sent notification in October 1991 that a 
search of morning reports from the veteran's unit failed to 
show any entries for W.G. from March 1, 1971, to April 30, 
1971.

The veteran underwent a VA examination in October 1991.  The 
evaluation was based exclusively on psychological testing and 
information provided by the veteran.  He reported that his 
entire tour in Vietnam was at Marble Mountain near Da Nang.  
After eight months, he was treated for two weeks for "mental 
instability" before being medically evacuated to Madigan 
General Hospital at Fort Lewis Hospital.  He remained in 
treatment there for an additional eight weeks.  He recalled 
an incident while on guard duty in which he was involved in 
firing at sampans, which he felt were the locus of sniper 
fire at night.  His most traumatic memory was witnessing one 
American soldier killing another American soldier due to an 
escalating conflict.  He could not recall the name of either 
individual. Although he previously used the name W.G., he now 
indicated that W.G. had been in Vietnam but was not shot.  
His adjustment after service had been poor.  He had a recent 
suicide attempt two months earlier in which he drove his car 
into a tree.  He had no trouble relating to his Korean 
physician, but indicated that it would be very difficult if 
the physician was Vietnamese, since they were all bad and he 
desired to kill them.  Based on the veteran's report, it 
appeared likely that he may have suffered a major psychosis 
with paranoid features while in Vietnam and the trauma of the 
death around him at that time was likely to have been the 
precipitant of his psychiatric illness.  It also appeared 
that he stabilized, returned to duty, and was discharged 
without incident and any service-connected disability.  His 
major depressive illness with psychotic features was 
thoroughly intermixed with symptoms of PTSD.  The results of 
the evaluation did not make it possible to specify which 
diagnosis was primary and which was secondary.

A response from the NPRC dated in March 1993 indicated that a 
search of morning reports from the veteran's unit produced no 
entries for the veteran's name or that of W.G. from March to 
April 1971.

A June 1993 statement from a physician at the Fayetteville 
VAMC noted symptoms and diagnoses of dysthymia and PTSD, 
according to the records.

The veteran participated in a 1996 Vietnam Era study 
conducted for Washington University School of Medicine, in 
June 1996.  The lengthy study covered numerous topic 
regarding the veteran's family background as well as military 
and post-military experiences.  Responses related to service 
were primarily consistent with the veteran's previous reports 
of combat.  With regard to Vietnam service, he indicated that 
he served in Da Nang, Chi Lau, Cam Rahn Bay, and Phi Bai.

The veteran presented testimony during a December 1998 
personal hearing.  He stated that W.G. experienced several 
firefights with him.  He was also in combat with D.T. and 
M.H.  He had not been able to locate these individuals to 
verify his stressors.  His reported no new stressors or 
symptoms.  He submitted copies of clinical records from 
Madigan General Hospital in Tacoma, Washington that indicated 
he had been admitted in September 1971 with diagnoses of 
improper use of opiates and an upper respiratory infection.  
Clinical services included psychiatry.  Duties performed in 
last unit were noted to be mechanic (fly boy) door gunner.  

A letter from the veteran's brother dated in January 1999 
indicated that he served in a combat unit in Vietnam.  Twice 
his unit was overrun by the enemy and when his brother (the 
appellant) heard about it, he flew to the location by 
helicopter as a door gunner.  During one of these flights, 
his helicopter was shot down and several soldiers were 
killed.  He stated that the veteran was in extreme shock and 
walked around trying to wake the dead soldiers.

In March 2000, the veteran provided additional statements 
regarding stressors.  In addition to stressors previously 
noted, he reported the same incidents described in his 
brother's January 1999 letter.  

The veteran indicated on a PTSD questionnaire that was 
received in March 2000 that 30 years of medication left him 
without memories of incidents in service; he only had 
flashbacks.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  Such after- 
the-fact medical evidence of a nexus between the claimed in-
service stressor and the current disability cannot also be 
the sole evidence of the occurrence of the claimed stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  In addition, 
medical nexus evidence may not be substituted by application 
of the provisions of § 1154(b).  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Cohen, 10 Vet. App. at 138.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clearing and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), see also Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  The phrase "engaged in combat with the enemy" 
requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Determining whether a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each particular case.  
VAOPGCPREC 12-99. 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran 's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki , 6 Vet. App. at 98.  

The evidence, as described above, shows that the veteran has 
a diagnosis of PTSD due to events that occurred during his 
military service.  Although his claimed stressors could not 
be verified through independent means, such verification is 
not required as it appears the veteran may have engaged in 
combat with the enemy.  The veteran has consistently stated 
that he was a door gunner in Vietnam.  Although personnel 
records and the veteran's DD Form 214 only reflect his duties 
as a wheel vehicle mechanic and repairman, medical records 
dated in September 1971 from Madigan General Hospital 
indicate duties performed at his last unit were that of 
mechanic (fly boy) door gunner.

While he does not have any awards or medals that denote 
combat and his official occupational specialty likewise did 
not indicate combat, the Board finds that this medical record 
suggests that he operated as a door gunner and that this 
probably placed him in combat situations.  In view of the 
foregoing, the evidence of combat appears to be in equipoise.  
Under these circumstances, the Board finds that with the 
balance of positive and negative evidence, the benefit of the 
doubt goes to the veteran with regard to his status as a 
combat veteran.  The veteran's combat-related stressors, 
therefore, require no independent verification.

Based on the foregoing, the elements required for 
establishing service connection for PTSD have been met. 


ORDER

Service connection for PTSD is granted.


REMAND

An April 2002 rating decision granted service connection for 
diabetes mellitus and assigned a 20 percent rating.  A notice 
of disagreement was timely filed in May 2002.  In such cases, 
the appellate process has commenced and the veteran is 
entitled to a statement of the case on the issues.  Pond v. 
West, 12 Vet App 341 (1999); Manlicon v. West, 12 Vet. App. 
238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue on the merits, the issue is 
to be remanded to the RO for additional action.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran with a 
statement of the case concerning the 
issue of an increased initial rating for 
DM, to include providing information 
regarding VCAA.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be certified to the Board 
for appellate consideration.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



